Citation Nr: 1015402	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for left shoulder impingement syndrome.

2.  Entitlement to an initial rating greater than 10 percent 
for right shoulder impingement syndrome.

3.  Entitlement to an initial rating greater than 10 percent 
for lumbar disc disease, L5-S1, with scoliosis and 
spondylosis.

4.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the cervical spine with 
spondylosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  An RO hearing was held on the Veteran's 
claims in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

A review of the claims file shows that the Veteran was 
scheduled for several VA examinations in May 2009 to 
determine the current nature and severity of her service-
connected bilateral shoulder impingement syndrome, her 
service-connected lumbar spine disability, and her service-
connected cervical spine disability.  She was notified that 
she was being scheduled for these VA examinations at the 
Frank Tejada VA Outpatient Clinic in San Antonio, Texas, in 
correspondence from the RO dated on May 15, 2009.  One week 
later, on May 22, 2009, the Veteran contacted the RO and 
informed them that she would be overseas at the time of these 
scheduled VA examinations and would contact the RO when she 
returned from overseas.  A review of the Veteran's VA 
outpatient treatment records shows that she also contacted 
the VA Medical Center in San Antonio, Texas, on April 29, 
2009, and notified VA that "she is going [to] Germany to 
work with the military and needs a 4 months supply of 
medication."  It appears that the Veteran may have returned 
from overseas later in 2009, as an August 2009 Supplemental 
Statement of the Case was mailed to her at an address in San 
Antonio, Texas, and was not returned to VA as undeliverable 
by the postal service.  The Veteran's current whereabouts are 
not clear from a review of the claims file, however.  

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the Veteran 
fails to report, without good cause, for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, a Veteran's illness or hospitalization or death 
of an immediate family member.  See 38 C.F.R. §§ 3.655(a)-(b) 
(2009).  

Unfortunately, there is in sufficient information in the 
claims file to adjudicate the Veteran's higher initial rating 
claims.  The Veteran's most recent VA examination is dated in 
July 2006.  It also appears that the Veteran's most recent VA 
outpatient treatment records in the claims file are dated 
only through June 2007.  Given the foregoing, the Board finds 
that the Veteran has presented good cause for her failure to 
report for VA examinations scheduled in May 2009.  Id.  

The Board also finds that, on remand, after confirming that 
the Veteran has returned from working overseas, the RO/AMC 
should schedule the Veteran for updated VA examinations which 
address the current nature and severity of her service-
connected bilateral shoulder, lumbar spine, and cervical 
spine disabilities.  

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current 
mailing address of record, contact the 
Veteran and/or her service representative 
and request that they identify all VA and 
non-VA clinicians who have treated her for 
bilateral shoulder, lumbar spine, and 
cervical spine disabilities since her 
separation from active service.  Obtain 
all VA treatment records which have not 
been obtained already.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.

2.  If, and only if, the Veteran and/or 
her service representative responds that 
she still is working overseas, then this 
case must be held in abeyance by the 
RO/AMC until such time as the Veteran 
returns from working overseas.  
Accordingly, if, and only if, the Veteran 
and/or her service representative informs 
VA that she still is working overseas, 
then the RO/AMC must request that the 
Veteran provide an approximate date (month 
and year) when she will return from 
working overseas and a stateside mailing 
address for correspondence after she 
returns from working overseas.  A copy of 
all correspondence relating to the 
Veteran's current whereabouts, including 
her future return date and stateside 
mailing address, should be included in the 
claims file.

3.  If, and only if, the Veteran has 
returned from working overseas, then 
schedule her for appropriate VA 
examination(s) to determine the current 
nature and severity of her service-
connected bilateral shoulder impingement, 
her service-connected lumbar disc disease, 
L5-S1, with scoliosis and spondylosis, and 
her service-connected degenerative disc 
disease of the cervical spine with 
spondylosis.

For the service-connected bilateral 
shoulder impingement, the examiner(s) 
should be asked whether there is x-ray 
evidence of the involvement of 2 or more 
major joints or 2 or more minor joint 
groups with occasional incapacitating 
exacerbations in each shoulder.  All 
indicated tests should be performed, 
including range of motion testing, if 
appropriate.

For the service-connected lumbar disc 
disease, L5-S1, with scoliosis and 
spondylosis, and her service-connected 
degenerative disc disease of the cervical 
spine with spondylosis, the examiner(s) 
should be asked to perform all appropriate 
range of motion testing (in degrees) for 
the Veteran's spine.  Any other indicated 
tests should be performed.

4.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

5.  Thereafter, readjudicate the claims 
for initial ratings greater than 
10 percent for left shoulder impingement, 
right shoulder impingement, lumbar disc 
disease, L5-S1, with scoliosis and 
spondylosis, and for degenerative disc 
disease of the cervical spine with 
spondylosis.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

